Name: Commission Regulation (EC) NoÃ 556/2005 of 12 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 13.4.2005 EN Official Journal of the European Union L 94/19 COMMISSION REGULATION (EC) No 556/2005 of 12 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 12 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 84,4 096 105,7 204 55,5 212 146,4 624 104,9 999 99,4 0707 00 05 052 135,5 204 51,5 999 93,5 0709 10 00 220 79,0 999 79,0 0709 90 70 052 109,7 096 75,1 204 81,3 999 88,7 0805 10 20 052 55,0 204 47,9 212 56,6 220 48,9 624 61,6 999 54,0 0805 50 10 052 67,1 220 71,1 400 67,7 624 70,3 999 69,1 0808 10 80 388 86,4 400 130,3 404 81,4 508 65,2 512 73,5 524 72,7 528 72,3 720 83,9 804 107,7 999 85,9 0808 20 50 388 84,5 512 75,6 528 61,7 999 73,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.